Citation Nr: 0213394	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  94-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence as been submitted to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).  

(The issues of entitlement to an increased rating for 
intervertebral disc disease, currently evaluated as 60 
percent disabling, entitlement to an effective date earlier 
than February 21, 1997, for the assignment of a 60 percent 
rating for intervertebral disc disease, and entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a videoconference hearing at the RO 
before the undersigned member of the Board in April 2002.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for PTSD.  Further development 
will be conducted on the issue of service connection for PTSD 
on a de novo basis and entitlement to an increased rating for 
intervertebral disc disease, currently evaluated as 60 
percent disabling, entitlement to an effective date earlier 
than February 21, 1997, for the assignment of a 60 percent 
rating for intervertebral disc disease, and entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities will be the subject of a later 
decision pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing theses issues.  


FINDINGS OF FACT

1.Service connection for PTSD was denied by the RO in August 
1983 and September 1993 rating actions.  The veteran did not 
appeal these determinations. 

2.  The evidence received subsequent to the unappealed 
September rating decision is so significant that it must be 
considered to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The additional evidence submitted subsequent to the September 
1993 decision of the RO, which denied service connection for 
PTSD, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final 
regulation implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims, which 
are not applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case.  All pertinent available records necessary to reopen 
his claim have been obtained.  Thus, the Board concludes that 
for the purpose of reopening the claim the VA has satisfied 
the requirements set forth in the VCAA.

Evidence of record at the time of September 1993 decision is 
briefly summarized.  The service medical records show no 
pertinent abnormality.  Following service to March 1983 the 
veteran received treatment and underwent VA examinations for 
various disorders, including psychiatric complaints.  These 
records contain no diagnosis of PTSD.

In August 1983 the RO denied service connection for PTSD.  At 
that time the RO determined that the veteran did not meet the 
criteria for a diagnosis of PTSD.  Subsequently the veteran 
received intermittent treatment and underwent VA examinations 
for various disorders.  These records do not contain a 
confirmed diagnosis of PTSD.

In September 1993 the RO denied service connection for PTSD.  
The RO determined that the veteran did not have a diagnosis 
of PTSD.  The veteran did not appeal this decision.  
Accordingly this decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  For the 
purpose of determining whether evidence is new and material 
to reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the September 1993 
decision includes a report of a VA period of hospitalization, 
dated from June to August 1996, that shows a diagnosis of 
PTSD.  The Board finds this constitutes new and material 
evidence in that this is the first evidence of a confirmed 
diagnosis of PTSD.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted the claim for 
entitlement to service connection for PTSD is reopened and 
the claim to this extent only is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



